Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagatomo et al. (US PGPub 2020/0395371).
Claim 1:  Nagatomo teaches (Fig. 2, 35) a semiconductor memory device comprising: a substrate (110); and 5a first memory layer disposed above the substrate in a first direction that intersects with a surface of the substrate, wherein the first memory layer includes: a plurality of first conducting layers (120) arranged in 10the first direction and extending in a second direction that intersects with the first direction; a plurality of first insulating layers (122) disposed between the respective plurality of first conducting layers (A); a plurality of second conducting layers (122) separated 15from the plurality of first conducting layers in a third direction that intersects with the first direction and the second direction, the plurality of second conducting layers being arranged in the first direction and extending in the second direction; 20a plurality of second insulating layers (122) disposed between the respective plurality of second conducting layers (B); and a first semiconductor layer (130) that includes a first part, a second part, and a third part, the first part (131a) extending 25in the first direction and opposing the plurality of first46Kioxia Ref.: G82000065-USA Our Ref.: 20F211conducting layers and the plurality of first insulating layers, the second part (131b) extending in the first direction and opposing the plurality of second conducting layers and the plurality of second insulating layers, and the third part (C) being connected 5to the first part and the second part (electrically) and positioned farther from the substrate than the first part and the second part, and when: a cross-sectional surface extending in the second direction and the third direction and including at least a part 10of the third part is defined as a first cross-sectional surface; a region of the third part on one side in the third direction with respect to a first imaginary center line in the third direction in the first cross-sectional surface is defined as a first region, and a region on the other side is defined 15as a second region; the first imaginary center line (D) is an imaginary line extending in the second direction and passing through a position at a half of a maximum width in a part where a width in the third direction of the third part in the first cross-sectional surface 20is maximum; and in the first cross-sectional surface, the third part has a maximum width in the second direction in the first region defined as a first width, the third part has a maximum width in the second 25direction in the second region defined as a second width, and47Kioxia Ref.: G82000065-USAOur Ref.: 20F211 the third part has a width in the second direction on the first imaginary center line defined as a third width, the third width is smaller than the first width, and the third width is smaller than the second width [0099-0102] (see inserted figures).  It is noted that the device and its parts are three-dimensional therefore extend in all directions.

    PNG
    media_image1.png
    694
    488
    media_image1.png
    Greyscale




















    PNG
    media_image2.png
    351
    476
    media_image2.png
    Greyscale

Claim 2:  Nagatomo teaches (Fig. 2, 35) a second memory layer disposed above the first memory 10layer in the first direction, wherein the second memory layer includes: a plurality of third conducting layers arranged in the first direction and extending in the second direction; a plurality of third insulating layers disposed 15between the respective plurality of third conducting layers (E); a plurality of fourth conducting layers separated from the plurality of third conducting layers in the third direction, the plurality of fourth conducting layers being arranged in the first direction and extending in the second 20direction; a plurality of fourth insulating layers disposed between the respective plurality of fourth conducting layers (F); and a second semiconductor layer that includes a fourth 25part (G), a fifth part (H), and a sixth part (I), the fourth part extending48Kioxia Ref.: G82000065-USAOur Ref.: 20F211 in the first direction and opposing the plurality of third conducting layers and the plurality of third insulating layers, the fifth part extending in the first direction and opposing the plurality of fourth conducting layers and the plurality of 5fourth insulating layers, and the sixth part being connected to the fourth part and the fifth part, and the sixth part is in contact with the third part (C).  First through 6th parts can be any size cross-section of parts 131a and b or 133 as the claim language does not give any bounds to the parts.
Claim 3:  Nagatomo teaches (Fig. 2, 35) the second semiconductor layer includes a seventh part connected to the fourth part and the fifth part, the seventh part is positioned in the first direction with respect to the 15sixth part, and when: a cross-sectional surface extending in the second direction and the third direction and including at least a part of the seventh part is defined as a second cross-sectional 20surface; a region of the seventh part on one side in the third direction with respect to a second imaginary center line in the third direction in the second cross-sectional surface is defined as a third region, and a region on the other side is 25defined as a fourth region;49Kioxia Ref.: G82000065-USAOur Ref.: 20F211 the second imaginary center line is an imaginary line extending in the second direction and passing through a position at a half of a maximum width in a part where a width in the third direction of the seventh part in the second 5cross-sectional surface is maximum; and in the second cross-sectional surface, the seventh part has a maximum width in the second direction in the third region defined as a fourth width, the seventh part has a maximum width in the second 10direction in the fourth region defined as a fifth width, and the seventh part has a width in the second direction on the second imaginary center line defined as a sixth width, the sixth width is smaller than the fourth width, and the sixth width is smaller than the fifth width [0099-0102] (see inserted figures).  
Claim 510:  Nagatomo teaches (Fig. 2, 35) semiconductor memory device comprising: a substrate (110); a first memory layer disposed above the substrate in a first direction that intersects with a surface of the substrate; and 15a second memory layer disposed above the first memory layer in the first direction, wherein the first memory layer includes: a plurality of first conducting layers (120) arranged in the first direction and extending in a second direction that 20intersects with the first direction; a plurality of first insulating layers (122) disposed between the respective plurality of first conducting layers (A); a plurality of second conducting layers (120) separated from the plurality of first conducting layers in a third 25direction that intersects with the first direction and the52Kioxia Ref.: G82000065-USA Our Ref.: 20F211second direction, the plurality of second conducting layers (122) being arranged in the first direction and extending in the second direction; a plurality of second insulating layers disposed 5between the respective plurality of second conducting layers (B); a first semiconductor layer that includes a first part (131a), a second part (131b), and a third part (C), the first part extending in the first direction and opposing the plurality of first conducting layers and the plurality of first insulating layers, 10the second part extending in the first direction and opposing the plurality of second conducting layers and the plurality of second insulating layers, and the third part being connected (electrically) to the first part and the second part; and a third insulating layer (134) disposed between the first 15part and the second part and extending in the first direction and the second direction, the second memory layer includes: a plurality of third conducting layers (120) arranged in the first direction and extending in the second direction; 20a plurality of fourth insulating layers (122) disposed between the respective plurality of third conducting layers (E); a plurality of fourth conducting layers (120) separated from the plurality of third conducting layers in the third direction, the plurality of fourth conducting layers being 25arranged in the first direction and extending in the second direction; a plurality of fifth insulating layers (122) disposed between the respective plurality of fourth conducting layers (F); a second semiconductor layer that includes a fourth 5part (G), a fifth part (H), and a sixth part (I), the fourth part extending in the first direction and opposing the plurality of third conducting layers and the plurality of fourth insulating layers, the fifth part extending in the first direction and opposing the plurality of fourth conducting layers and the plurality of 10fifth insulating layers, and the sixth part being connected to the fourth part and the fifth part, and a sixth insulating layer (134) disposed between the fourth part and the fifth part and extending in the first direction and the second direction, 15the sixth part is connected to the third part, the sixth insulating layer includes: a seventh part disposed on the first memory layer side with respect to the plurality of third conducting layers and the plurality of fourth conducting layers, the seventh part 20having a first width in the third direction; an eighth part disposed on the first memory layer side with respect to the seventh part, the eighth part having a second width in the third direction; and a ninth part disposed on the first memory layer side 25with respect to the eighth part, the ninth part having a third54Kioxia Ref.: G82000065-USA Our Ref.: 20F211width (Z) in the third direction, the second width (X) is larger than the first width, and the second width is larger than the third width (Y).  
Claim 6:   Nagatomo teaches (Fig. 2, 35)  the second memory layer further includes a third semiconductor layer (131a) disposed on the first memory layer side with 10respect to the plurality of third conducting layers and the plurality of fourth conducting layers, the third semiconductor layer extends in the second direction, and when: a surface of the third semiconductor layer on the 15first memory layer side in the first direction is defined as a first surface, and a surface of the third semiconductor layer on an opposite side of the first memory layer in the first direction is defined as a second surface, 20the eighth part is closer to the first memory layer than the second surface and farther from the first memory layer than the first surface.
Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hopkins et al. (US PGPub 2018/0308858).
Claim 4:  Hopkins teaches (Fig. 1, 1A)  semiconductor memory device comprising: a substrate (12); a first memory layer disposed above the substrate in a 20first direction that intersects with a surface of the substrate; and a second memory layer disposed above the first memory layer, wherein the first memory layer includes: 25a plurality of first conducting layers (28) arranged in50Kioxia Ref.: G82000065-USA Our Ref.: 20F211the first direction and extending in a second direction that intersects with the first direction; a plurality of first insulating layers (30) disposed between the respective plurality of first conducting layers (Left stack); 5a plurality of second conducting layers (28) separated from the plurality of first conducting layers in a third direction that intersects with the first direction and the second direction, the plurality of second conducting layers being arranged in the first direction and extending in the 10second direction; a plurality of second insulating layers (30) disposed between the respective plurality of second conducting layers (center section); and a first semiconductor layer (33, 62, 70) that includes a first 15part (left 33), a second part (right 33), and a third part (62), the first part extending in the first direction and opposing the plurality of first conducting layers and the plurality of first insulating layers, the second part extending in the first direction and opposing the plurality of second conducting layers and the plurality of 20second insulating layers, and the third part being connected to the first part and the second part (electrically), and when: a distance in the third direction between a surface on one side in the third direction and a surface on the other 25side in the third direction of the first part is defined as a51Kioxia Ref.: G82000065-USAOur Ref.: 20F211 first distance; and a distance in the third direction between a surface on one side in the third direction and a surface on the other side in the third direction of the second part is defined as 5a second distance, a width in the third direction of the third part is larger than a sum of the first distance and the second distance (Fig. 1, 1A).5	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892 for additional references related to the case but not used in the rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814